PER CURIAM.
AFFIRMED. See State v. Jordan, 630 So.2d 1171, 1172 (Fla. 5th DCA 1993) (“A defendant who knowingly accepts the benefit of a plea bargain cannot thereafter disavow that bargain, any more than a party to a contract can accept the benefit of that contract and then refuse to perform his obligations thereunder”); Scott v. State, 465 So.2d 1359, 1361 (Fla. 5th DCA 1985) (“[A defendant] is not entitled to negotiate a plea, accept the benefit of it, and then ask the trial court, or this court, to grant him a better deal than the one agreed to by the state”).
THOMPSON, PALMER and MONACO, JJ., concur.